 PLUMBERS LOCAL 201 (SHAKER, TRAVIS)Local 201, United Association of Journeymen andApprentices of the Plumbing and Pipefitting In-dustry of Dutchess and Ulster Counties, NewYork, United Association of Journeymen andApprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL-CIO1 and Sheet Metal Workers InternationalAssociation, Local 38, AFL-CIO and Shaker,Travis & Quinn, Inc. and Robert M. Saltzsteinand Sheet Metal Workers International Asso-ciation, Local 38, AFL-CIO, Party in InterestSheet Metal Workers International Association,Local 38, AFL-CIO and Robert M. Saltzsteinand Local 201, United Association of Journey-men and Apprentices of the Plumbing and Pipe-fitting Industry of Dutchess and Ulster Coun-ties, New York, United Association of Journey-men and Apprentices of the Plumbing and Pipe-fitting Industry of the United States andCanada, AFL-CIO, Party in Interest. Cases 3-CD-548, 3-CD-549, 3-CD-550, and 3-CD-55231 July 1985DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe charge in Case 3-CD-548, a Section 10(k)proceeding, was filed 27 December 1982 by SheetMetal Workers Local 38 alleging that the Respond-ent, Plumbers Local 201, violated Section8(b)(4)(ii)(D) of the National Labor Relations Actby engaging in proscribed activity with an objectof forcing the Employer to assign certain work toemployees the Respondent represents rather thanto employees represented by the Sheet MetalWorkers. The charges were filed in Cases 3-CD-549 and 3-CD-550, respectively, by the Employer29 December 1982 and by Robert M. Saltzstein, ascounsel for the Employer, 12 January 1983 allegingessentially the same violations as set forth in Case3-CD-548. The charge in Case 3-CD-552 wasfiled by Saltzstein as counsel for the Employer 28January 1983 alleging that the Sheet Metal Work-ers threatened the Employer within the meaning ofSection 8(b)(4)(ii)(D) in order to secure assign-ments of the disputed work for employees repre-sented by it and to avoid reassignment of the workto employees represented by the Plumbers. Anorder consolidating all four cases and a notice ofhearing was issued 3 February 1983. The hearingwas held on 8 separate days between 25 Januarythrough 14 April 1983 before Hearing OfficerChristopher G. Roach.I Respondent Plumbers name appears as amended at the hearing.271 NLRB No. 102The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1. JURISDICTIONThe Employer, a New York corporation, is en-gaged in mechanical contracting at its facility inPoughkeepsie, where it annually derives gross rev-enues from its operation in excess of $50,000 andpurchases goods, materials, and supplies valued inexcess of $50,000 which are shipped to its Pough-keepsie, New York location directly from pointsoutside the State of New York. The parties stipu-late, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that Plumbers Local 201 andSheet Metal Workers Local 38 are labor organiza-tions within the meaning of Section 2(5) of theAct.II. THE DISPUTEA. Background and Facts of DisputePrior to the relevant events herein the Employerwas awarded two subcontracts from different gen-eral contractors of International Business Machines(IBM) at its East Fishkill, New York location. Thework involved the fabrication and installation ofboxes and enclosures made of plastic "PVC" orsheetmetal (also referred to as distribution boxes)used to enclose pipes to contain possible spills ofcorrosive or caustic liquids at two jobsites knownas the raised floor job and the Knapp job. Theseboxes are commonly used to prevent the spilling ofchemicals onto people or expensive equipment. InDecember 1982 the Employer assigned the fabrica-tion of 250 boxes and 2 "p-trap" enclosures to theemployees in its sheetmetal shop who were cov-ered by a collective-bargaining agreement with theSheet Metal Workers. The contract covered theperiod of I July 1982 through 30 June 1983.The Employer assigned the installation and erec-tion of these boxes and p-trap enclosures to the em-ployees who were covered by a collective-bargain-ing agreement with the Plumbers. The contractcovers the period of I July 1982 through 30 June1984.On 16 December 1982 Thomas Shaker, presidentof the Employer, had a conversation with LouQuarisimo, business manager of the Plumbers, whorequested that the fabrication of the boxes be as-signed to the Plumbers. When Shaker replied that650 PLUMBERS LOCAL 201 (SHAKER, TRAVIS)the assignment of the work would not be changed,Quarisimo replied, "Well, maybe we won't put inthe boxes." When Shaker noted that the installationof the boxes could be performed by members ofthe Sheet Metal Workers Quarisimo stated that themembers of the Plumbers might refuse to connectthe necessary piping.On 3 January 1983 Charles Fitzpatrick, a plumb-ing foreman for the Employer and a member of thePlumbers, had a conversation with Melvin Tiger,the Employer's engineer, regarding the design ofthe two p-trap enclosures required for the Knappjob. Tiger prepared a diagram of the enclosuresand informed Fitzpatrick that a member of theSheet Metal Workers would fabricate them in theEmployer's tinshop. Rather than wait to install theenclosures fabricated in the tinshop, Fitzpatrick in-formed his general foreman, George Galucci (alsoa member of the Plumbers), that he was going tomake the enclosures on the jobsite and assigned thetask to two plumbers. When the boxes fabricated inthe tinshop were delivered to the jobsite, theywere not installed by members of the Plumbers.The enclosures could not be located at the site forabout a week and were finally discovered in a pipefittings storage area. Meanwhile, the plumberserected two enclosures which they had fabricatedat the jobsite. Fitzpatrick admitted that he did notinform Tiger that he was not going to install theenclosures which had been fabricated in the tin-shop.On 22 December 1982 the U.S. District Courtfor the Southern District of New York issued atemporary restraining order preventing the Em-ployer from assigning the fabrication of the boxeson the raised floor job to the Sheet Metal Workers.The court also ordered tripartite arbitration be-tween the Employer and the two Unions over theraised floor job dispute. The temporary restrainingorder expired 2 January 1983 following a promiseby the Employer to give Robert Cantore, attorneyfor the Plumbers, 48 hours' advance notice beforefabricating the boxes. On 10 January 1983, after theEmployer assigned the fabrication of the two en-closures on the Knapp job to the Sheet MetalWorkers, Cantore informed Robert Saltzstein, at-torney for the Employer, that the Plumbers re-served the right not to install prefabricated materi-al. Cantore further related that the Employer"hasn't even seen a problem like he's going to see...that from today on, there is no more pastpractice," and that the Employer "is going to seeproblems now."On 30 December 1983 the Sheet Metal Workersthreatened via mailgram to "take all legal means ofprotecting its jurisdiction, including picketing"unless the Employer honored its work assignmentof the fabrication of boxes on the raised floor jobto it.In February 1983 IBM canceled its contract forthe raised floor job. On 7 April 1983 a revised con-tract was awarded to Mechanical ConstructionCorp. Mechanical requested subcontractor bids tofabricate and install distribution boxes and the Em-ployer submitted a bid for the raised floor subcon-tract.On 20 June 1983 the Court of Appeals for theSecond Circuit vacated the district court's ordercompelling tripartite arbitration.B. Work in DisputeThe work in dispute herein is the fabrication ofsheetmetal and PVC plastic distribution boxesmade for the raised floor construction project atthe International Business Machines, Inc., EastFishkill, New York facility.C. Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that the Plumbers has violatedSection 8(b)(4)(ii)(D) of the Act, and that therecord supports its assignment of the work in dis-pute to its employees represented by the SheetMetal Workers.Plumbers Local 201 contends that there is no ju-risdictional dispute since IBM canceled the con-tract with the Employer. It asserts further that ithad adequately disclaimed the work in question.The Employer also contends that there is reason-able cause to believe that the Sheet Metal Workershas violated Section 8(b)(4Xii)(D) of the Act bythreatening to strike to prevent the Employer fromassigning the work in dispute to employees repre-sented by the Plumbers.Sheet Metal Workers Local 38 contends that theEmployer's decision to assign the fabrication of theboxes to its members was correct.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(ii)(D) has beenviolated.As set forth above the record shows that thePlumbers threatened to use whatever lawful meansavailable to force the Employer to assign the workto it, refused to install the prefabricated contain-ment boxes, and interfered with the completion ofthe disputed work because the Employer refused toassign the work in dispute to employees represent-ed by the Plumbers. The Plumbers position as651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated at the time of the work stoppage was thatthe Employer was taking work away from mem-bers of the Plumbers who work for mechanicalcontractors and that members of the Plumbersshould be doing containment box fabrication work.Counsel for the Plumbers declined to disclaim thedisputed work because he asserted that the collec-tive-bargaining agreement mandated that the "erec-tion" of containment or distribution boxes be as-signed to its members. Counsel contended (appar-ently based on a dictionary interpretation of a por-tion of the agreement) that the word "erection"was synonymous with the word "fabrication," andthus the fabrication of such boxes must be pe-formed by members of the Plumbers. Based on theforegoing undisputed facts and the record as awhole, we find that an object of the Plumberswork stoppage and threats was to force or requirethe Employer to assign the disputed work to indi-viduals represented by the Plumbers. Accordingly,we find that reasonable cause exists to believe thatthe Plumbers violated Section 8(b)(4)(ii)(D) of theAct.The record also shows that the Sheet MetalWorkers asserted a claim to the work in disputeand threatened to take all legal recourse necessary,including picketing, to secure the assignments ofthe work to employees represented by the SheetMetal Workers. A mailgram to this effect was dis-patched by the Sheet Metal Workers to the Em-ployer 30 December 1982. Based on the foregoingundisputed facts and the record as a whole, we findthat an object of the Sheet Metal Workers threatswas to force or require the Employer to assign thedisputed work to individuals represented by theSheet Metal Workers. Accordingly, we find thatreasonable cause exists to believe that the SheetMetal Workers violated Section 8(b)(4)(ii)(D) ofthe Act. At no time during the hearing or subse-quent thereto did the Sheet Metal Workers dis-claim the work in dispute.The Board has held that an effective renunci-ation of the disputed work resolves the jurisdiction-al dispute. On finding an effective disclaimer of thework at the sites where the dispute arose and onfinding no evidence from which it could reason-ably be inferred that the respondent union intendedto secure the disputed work as future jobsites, theBoard has ordered that the notice of hearing bequashed.2However, here counsel for the Plumbersrefused to disclaim the disputed work at the hear-ing3and insisted that Plumbers would use what-2 Laborers Local 66 (Georgia-Pocific), 209 NLRB 611 (1974), and SheetMetal Workers Local 55 (Gilbert L. Phillips, Inc.), 213 NLRB 749 (1974).3 The Board has repeatedly refused to give effect to a hollow disclaim-er, that is, a disclaimer presented for the purpose of avoiding an authori-ever legal means available to secure the work forits members. (This included seeking a district courttemporary restraining order and an order tocompel arbitration.)4The Plumbers further argues that there is no ju-risdictional dispute inasmuch as the work in disputehas been completed in part and the remainder willno longer be performed by the Employer sinceIBM terminated its contract and accepted anothercompany's bid to perform the work. The Boardfrequently has held that the completion of thework involved does not render a jurisdictional dis-pute moot where there is evidence of similar dis-putes between the parties in the past or nothing toindicate that such disputes will not occur in thefuture." Here the record indicates that the Employ-er bid on a subcontract to perform the work in dis-pute for the new prime contractor. In light of theabove and the Plumbers ineffective disclaimer wefind that the instant case is not moot.We find reasonable cause to believe that a viola-tion of Section 8(b)(4) (ii)(D) has occurred in theconsolidated cases and that there exists no agreedmethod of voluntary adjustment of the disputewithin the meaning of Section 10(k) of the Act.Accordingly, we find that the dispute is properlybefore the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.tative decision on the merits. See, e.g., Plumbers Local 703 (AircoCarbon), 261 NLRB 1122 (1982), where the Board gave no effect to adisclaimer tendered on the final day of the hearing noting that most ofthe work had been completed and there was little left to disclaim. Here,counsel for the Plumbers, after concluding that the work had been com-pleted as far as it concerned the Employer, offered to disclaim the workif it were "technically necessary" in an attachment to its posthearing briefdated 2 months after the final day of the hearing. We conclude that suchan attempted disclaimer is indeed hollow and no disclaimer at all.The Second Circuit Court of Appeals vacated the order compellingtripartite arbitration 20 June 1983.5 See, e.g., Sheet Metal Workers Local 541 (Kingery Construction), 172NLRB 1046, 1049 (1968), and Sheet Metal Workers Local 9 (Elward. Inc.),250 NLRB 724, 729 (1980).652 PLUMBERS LOCAL 201 (SHAKER, TRAVIS)1. Certification and collective-bargainingagreementsNeither of the labor organizations herein in-volved has been certified as the collective-bargain-ing representative for a unit of the Employer's em-ployees nor is there evidence indicating that aBoard certification covers the work in dispute.The collective-bargaining agreement between theEmployer and the Sheet Metal Workers providesthat the Union is the exclusive representative ofthose employees of the Employer who are engagedin the "manufacture, fabrication, assembling, han-dling, [and] erection ...of all ferrous or nonfer-rous metal work and all other materials used in lieuthereof [and] ...the preparation of all shop andfield sketches used in fabrication and erection."The Sheet Metal Workers trade jurisdiction as setforth in its International constitution was incorpo-rated by reference into the collective-bargainingagreement and states that the Union claims full ju-risdiction over the "fabarication of all sheetmetalwork ...formed in brake or press and ...themakings of all connections whether screwed ...welded or otherwise fastened [and] all sheetmetalwork used in connection with or incidental to theequipment and operation of ...manufacturingplants, including ... pipes and fittings ... in con-nection with or incidental to the operating thereof[and] all types of sheetmetal work in connectionwith industrial work including ...chemical andsimilar type plants ...including ...all sheetme-tal drip pans." Plastics are also included in theclaimed jurisdiction when used as a replacementfor sheetmetal.The collective-bargaining agreement between theEmployer and the Plumbers provides that thePlumbers Local is the exclusive representative ofthose employees of the Employer who are engagedin: "The laying out and cutting of all holes, chasesand channels, the setting and erection of booths, in-serts, stands, brackets, supports, sleeves, thimbels,hangers, conduit and boxes, used in connectionwith pipe fitting industry." Section 19 of the agree-ment provides: "The Local Union reserves theright to refuse to handle, erect or install fabricatedmaterial sent to the job that has not been fabricatedby Journeymen members of the United Associa-tion."The Plumbers Local contends that the words"erection" and "fabricate" are synonymous andthat the contract clearly gives them the right tomake and install sheetmetal boxes and containmentdevices when it refers to the "setting and erectionof ...boxes." However, this contract is far fromclear. The Board has made a distinction betweenthe terms "prefabrication" and "erection."6Wenote in the instant case that the estimators guidefor mechanical contractors used by the Employerbreaks down estimates by erection time and byshop fabrication time. Even if the two terms wereused interchangeably as asserted by the Plumbers,the local agreement would make little sense in itsreservation clause. In that case the Plumbers Localwould "reserve the right to refuse to ...fabricate[erect] ...fabricated material sent to the job thathas not been fabricated by Journeymen." The logi-cal conclusion is that the terms are not synony-mous and we conclude therefore that considerationof the collective-bargaining agreements favors as-signment of the work to employees represented bythe Sheet Metal Workers.2. Company preference and past practiceAfter a consideration of all the relevant facts theEmployer assigned the work of fabricating the dis-tribution boxes to employees represented by theSheet Metal Workers. The record indicates thatShaker, Travis & Quinn, Inc. is satisfied with theresults of its assignment and maintains a preferencefor an assignment of the work to members of theSheet Metal Workers.It is the Employer's consistent practice to assignthe fabrication of metal and plastic spillage contain-ers, troughs, and enclosures to its employees whoare represented by the Sheet Metal Workers. Al-though the record indicates that the distributionboxes here in question are a relatively new technol-ogy with respect to the "pipe within a pipe" sys-tems, the basic function of these boxes is to preventspillage of caustic or corrosive chemicals. That isalso the basic function of the other containers,troughs, etc., which have traditionally been fabri-cated by employees represented by the Sheet MetalWorkers. On the basis of the above findings weconclude that the Employer's preference and pastpractice favor assignment of the work in dispute toemployees represented by the Sheet Metal Work-ers.3. Area and industry practiceThe record clearly establishes that different em-ployers in the area, including employers at thesame jobsite, have consistently assigned the fabrica-tion of metal enclosures and containment devices,such as protective piping enclosures, to sheetmetalworkers. The Plumbers produced no examples ofassignment of such work or similar work to em-ployees represented by the Plumbers. We concludethat the area and industry practice favors assign-" Bricklayers Local 18 (Tobasco Concrete), 169 NLRB 1085 (1968)653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of the work in dispute to employees repre-sented by the Sheet Metal Workes.4. Relative skillsThe record establishes that: (1) the Employer'ssheetmetal workers possess the necessary skills toperform the work in dispute and (2) journeymenplumbers represented by the Plumbers are not suffi-ciently skilled to perform the disputed work. Therecord also indicates that the Employer is satisfiedwith the performance of the work in dispute by itsemployees represented by the Sheet Metal Work-ers.Specifically, the record shows that the work ofthe Employer's sheetmetal workers is significantlydifferent from the work performed by journeymenplumbers in terms of training and techniques re-quired. The journeymen sheetmetal worker hascompleted 4 years of training and practice as an ap-prentice and receives 160 hours per year training atthe apprenticeship school. They are specificallytrained in the use of power tools including thepower shear, the power brake, and the MIG (inertgas) welder, all of which are used in the fabricationof the distribution boxes in question. No plumberwho testified had any ability to properly operatethe equipment. While the Plumbers argued that itshould have had access to the power equipment inthe Employer's sheetmetal shop, the Employer'sengineer, Tiger, testified without contradiction thatit takes at least 21 hours to teach an apprenticehow to use the power brake. Although the recordsupports the contention of the Plumbers that thedistribution boxes can be manufactured by hand-tools, it is undisputed that this method takes aboutfive times as long to complete. We find that consid-eration of the factors of skill and special trainingfavors assignment of the disputed work to the em-ployees of the Employer who are represented bythe Sheet Metal Workers.5. Economy and efficiency of operationThe record indicates that an assignment of thework in dispute to employees represented by thePlumbers would result in a substantial loss of econ-omy and efficiency to the Employer. Testimony in-dicates that it would take about 1 hour and 13 min-utes to fabricate a "p-trap enclosure" in the Em-ployer's sheetmetal shop. The same enclosurewhich was actually fabricated by the Plumbers atthe jobsite took over 7 hours. Through the use ofthe power shears, power brake, and MIG welder,all of which the journeyman sheetmetal worker isfamiliar with, many of the components for the en-closures can be fabricated at one time saving un-necessary repetition. It is uncontroverted that usingmembers of the Plumbers to fabricate the boxeswould increase the Employer's labor cost consider-ably above what it would cost to have sheetmetalworkers perform the work. We find that the fac-tors of both economy and efficiency support anaward of the work in the dispute to employees rep-resented by the Sheet Metal Workers.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by the SheetMetal Workers are entitled to perform the work indispute. We reach this conclusion relying on thecollective-bargaining agreement between the SheetMetal Workers and the Employer; employer pref-erence; industry and area practice; the requisiteskills and training possessed by sheetmetal workers;and the efficiency and economy of operations. Inmaking this determination, we are awarding thework to employees represented by Sheet MetalWorkers Local 38, not to that Union or its mem-bers.Scope of DeterminationThe Employer requests that the Board determinethe dispute by awarding the disputed work to itsemployees represented by the Sheet Metal Workersand further requests that the Board's determinationapply to the geographic jurisdiction of PlumbersLocal 201.It has been the Board's policy to make an awardbroad enough to encompass the geographic area inwhich an employer does business wherever juris-diction of competing unions coincide, in circum-stances where there is an indication that the disputeis likely to recur.7However, here there is no evi-dence of any disputes between the Plumbers andthe Employer in the past or any evidence that sucha dispute is likely to recur in the future. Therefore,our determination in this case is limited to the in-stant dispute.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of Shaker, Travis & Quinn, Inc.,represented by Sheet Metal Workers InternationalAssociation, Local 38, AFL-CIO are entitled toperform the fabrication of distribution boxes, p-trapenclosures, and other similar devices constructed ofsheetmetal or its substitutes for the containment ofpossible liquid spillage at the Employer's jobsites atthe IBM East Fishkill, New York facility.7 Iron Workers Local 290 (Israel Builders), 223 NLRB 790, 793 (1976).654 PLUMBERS LOCAL 201 (SHAKER, TRAVIS)2. Local 201, United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of Dutchess and Ulster Counties, NewYork, United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industryof the United States and Canada, AFL-CIO is notentitled by means proscribed by Section8(b)(4)(ii)(D) of the Act to force Shaker, Travis &Quinn, Inc. to assign the disputed work to employ-ees represented by it.3. Within 10 days from this date, Local 201,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of Dut-chess and Ulster Counties, New York, United As-sociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO shall notify the Re-gional Director for Region 3 in writing whether itwill refrain from forcing the Employer, by meansproscribed by Section 8(b)(4)(ii)(D), to assign thedisputed work in a manner inconsistent with thisdetermination.655